The plaintiffs, two grandchildren of defendant's testator, began separate actions before a justice of the peace, for value of services rendered by them to said testator in his last illness.
(206)   On appeal to the Superior Court, the actions were consolidated, *Page 149 
without objection, a separate issue being submitted as to the claim of each plaintiff. The plaintiff D. M. Whitaker was a tenant of deceased and paid rent to him; he boarded at deceased's and paid for his board in work. The other plaintiff, M. A. Whitaker, lived a short distance from deceased, and was sent for when deceased was stricken with paralysis, went to his house and waited on him jointly with the other plaintiff (except for a few days), two attendants being needed, till his death. Neither of plaintiffs was living with testator as a member of his family. He did not stand to them inloco parentis, as in Dodson v. McAdams, 96 N.C. 149, nor were they "members of his family," as in Callahan v. Wood, 118 N.C. 52, and the presumption of an implied promise to pay for services rendered is not rebutted upon the evidence in this case from the mere fact that the deceased was their grandfather. It was, therefore, not error to refuse to charge that the plaintiffs, "being grandchildren, could not recover unless there was a contract to pay for their services, and there was no evidence of any contract."
The plaintiffs presented their claims to the defendant, who not paying them at once, they began action within fifty-two days after qualification of defendant as executor. The evidence of plaintiffs was that the defendant said he would not pay "until forced to do so by law." His testimony was that he replied that "he would see his counsel; that he had nothing in hand to pay then." The jury awarded each of the plaintiffs one-half of the amount he claimed. The defendant excepted to the refusal of the issue, "Were the claims of plaintiffs unreasonably delayed, and did defendant refuse to refer the same?" and also to the judgment taxing him with the costs, upon the ground that unreasonable delay had not been made in payment of the debt and the defendant  (207) had not refused to refer the claim.
The general rule, Code, sec. 525, states, "Costs shall be allowed, of course, to the plaintiff upon a recovery" in the following cases: (1) Judgments for recovery of real property; (2) of personal property; (3) in actions of which a justice of the peace has no jurisdiction; (4) The restrictions upon amount of costs laid by subsection 4 do not apply to this case. Section 527 embraces this case, however, as it provides: "In other actions costs may be allowed or not, in the discretion of the court." But all the cases, both those in sections 525 and 527, are subject (besides some other exceptions) to the exception in Code, sec. 1429, "No costs shall be recovered in any action against an executor, administrator, or collector unless it appears that payment was unreasonably delayed or neglected, or that the defendant refused to refer the matter in controversy," in which events this section makes it discretionary with the court to award the costs either against the defendant personally or against the estate. Under the former system, when a judgment quando, i.e., a *Page 150 
judgment merely ascertaining the debt, was obtained, the plaintiff did not recover any judgment for costs. As all judgments against an estate are, since The Code, in the nature of judgments quando, to be paid ratably in their class (unless secured by a lien), The Code, sec. 1429, adopted the same general rule, "No costs shall be recovered in any action against an executor, administrator, or collector," subject to this exception, "unless
it appears that payment was unreasonably delayed or neglected, or that the defendant refused to refer the matter in controversy." The burden was upon the plaintiffs to show that they were entitled to recover costs by coming within the exception. They offered no evidence of a request by them, or refusal by defendant, to refer. Prima facie, this action having been begun in fifty-two days after qualification of the (208) defendant, payment was not "unreasonably delayed or neglected" (May v. Darden, 83 N.C. 239; Morris v. Morris, 94 N.C. 618), but if the claim was denied by defendant, then the plaintiff would have been entitled to bring action at once under Code, sec. 1427. This would have made it essential that the court should have submitted an issue upon the conflicting evidence as to such denial, but for the fact that the verdict of the jury giving the plaintiffs only one-half of their claim is conclusive that if the plaintiffs' version was correct, that the defendant refused payment, yet, nevertheless, there was not an unreasonable delay or neglect. The authorities are numerous that "Where there is a material reduction in favor of the defendant between the claims presented and the amount allowed on the trial, refusal to pay as prescribed is not regarded as unreasonable." See cases collected, 8 Eng. Pl. and Pr., 732. In this case. the defendant only did his duty in protecting the estate against an unreasonable demand.
The judgment will be modified below by rendering judgment in favor of defendant against plaintiffs for the costs of the action. The costs of the appeal being in the discretion of the Court, Code, sec. 527 (2), each party will pay his own costs.
Modified.
(209)